    Case: 1:19-cv-02797 Document #: 35 Filed: 12/06/19 Page 1 of 1 PageID #:381




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

MICHAEL WHITE, et al.                      )
                                           )
                      Plaintiffs,          )
                                           )       Case No.: 19-cv-02797
       vs.                                 )
                                           )       Hon. Joan H. Lefkow
                                           )
ILLINOIS STATE POLICE, et al.              )
                                           )
                      Defendants.          )

                                    NOTICE OF MOTION

TO: All Counsel of Record

PLEASE TAKE NOTICE that on December 18, 2019 at 9:30 a.m., or as soon thereafter as
counsel may be heard, we shall appear before the Honorable Joan H. Lefkow or any judge sitting
in her stead in Courtroom 2201 of the U.S. District Court of the Northern District of Illinois,
Eastern Division, 219 South Dearborn St., Chicago, Illinois and shall present Defendants’
Unopposed Second Motion for Extension of Time to File Reply Brief, a copy of which has
been filed and served concurrently with this Notice.


Dated: December 6, 2019

                                           Respectfully submitted,
KWAME RAOUL
Attorney General of Illinois               /s/ Michael T. Dierkes

                                           Michael T. Dierkes
                                           Office of the Illinois Attorney General
                                           General Law Bureau
                                           100 West Randolph Street, 13th Floor
                                           Chicago, Illinois 60601
                                           (312) 814-3672

                                           Counsel for Defendants




                                               1
